Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 01/29/2021. Claims 1, 9, 15 have been amended. Claims 2, 6 and 21-22 have been cancelled. Claims 23-24 have been added. Claims 1, 3-5, 7-20, 23-24 are now pending in this Application.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, and 7-20, 23-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekharan (U.S. Pub No. 2015/0135056 A1), and in view of DeLay et al (U.S. Pub No. 2008/0285578 A1), and further in view of Gautam et al (U.S. Patent No. 9,501,585), and DeMeyer et al (U.S. Pub No. 2011/0313782 A1).

As per claim 1, Sekharan (056) discloses a computer-implemented method comprising: 
rendering a chart element for data from a fact table in a database, the chart element having an appearance based upon metadata from a metadata table of a first format exhibiting structure in the database (Par [0059]); 
receiving a first input to change the appearance; in response to the first input, rendering the chart element with a changed appearance, and storing in the metadata table, updated metadata reflecting the changed appearance, the updated metadata comprises a user preference (Par [0061, 0065-0066, 0072]);
 receiving a second input to display the data; and in response to the second input, automatically rendering the data with the changed appearance according to the updated metadata and precedence rule (Par [0003, 0077, 0079]);
Sekharan (056) discloses database and computer system includes a memory and precedence rule, wherein the precedence rule instructs a parser to modify an existing precedence rule. However, Sekharan (056) silence about in-memory database engine. DeLay discloses in-memory database engine (Par [0027]);
wherein the precedence rule instructs a parser to modify an existing precedence rule (Par [0054]).

Sekharan (056) and Delay do not explicitly disclose input to display the data according to a second fact table having a second format different from a first format; in the memory database engine transforming the second fact table to a first format; and wherein the first format and the second format are different chart types.
However, Gautam discloses input to display the data according to a second fact table having a second format different from a first format; in the memory database engine transforming the second fact table to a first format (Col 2 lines 40-67 natural language and SQL and the like)
wherein the first format and the second format are different chart types (col 16 lines 42-51).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Gautam into the teachings of Sekharan (056) as modified by Delay in order to improve the business platform (Col 9 lines 15-16).

Sekharan (056), Delay and Gautam do not explicitly disclose wherein for a given char element, the metadata table includes first metadata and second metadata, wherein the first metadata indicates a first user preference for the given chart element and the second metadata indicates a second user preference for the given chart element, wherein the first user preference and the second user preference conflict, and wherein the in-memory database engine renders the data according to a selected one of the first user preference and the second user preference.
However, DeMeyer discloses wherein for a given char element, the metadata table includes first metadata and second metadata, wherein the first metadata indicates a first user preference for the given chart element and the second metadata indicates a second user preference for the given chart 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in DeMeyer into the teachings of Sekharan (056) as modified by Delay and Gautam in order to provide user access data (Par [0010]). As per claim 3, Sekharan (056) discloses a method as in claim 2 wherein to automatically render the data with the changed appearance, the precedence rule instructs a parser to apply the updated metadata after applying the metadata (Par [0062]). As per claim 4, Sekharan (056) discloses t method as in claim 3 wherein the precedence rule is based upon a scope of restriction of the user preference (Par [0034]). As per claim 5, Sekharan (056) discloses a method as in claim 4 wherein the scope of restriction reflects a number of conditions of the user preference or an amount of data matching the user preference (Par [0032, 0052, 0056]). As per claim 7, Sekharan (056) discloses a method as in claim 1 wherein a charting component automatically renders the data with the changed appearance in response to a plurality of calls from the parser (Par [0070, 0078]). 
As per claim 8, Sekharan (056) discloses a method as in claim 1 wherein a charting component 
As per claim 9, Sekharan (056) discloses a non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising: 
rendering a chart element for data from a fact table in a database, the chart element having an appearance based upon metadata from a metadata table of a first format exhibiting structure in the database (Par [0059]); 
receiving a first input to change the appearance; in response to the first input, rendering the chart element with a changed appearance, and storing in the metadata table, updated metadata reflecting the changed appearance, the updated metadata comprises a user preference (Par [0061, 0065-0066, 0072]);
 receiving a second input to display the data; and in response to the second input, automatically rendering the data with the changed appearance according to the updated metadata and precedence rule (Par [0003, 0077, 0079]);
Sekharan (056) discloses database and computer system includes a memory and precedence rule, wherein the precedence rule instructs a parser to modify an existing precedence rule. However, Sekharan (056) silence about in-memory database engine. DeLay discloses in-memory database engine (Par [0027]);
wherein the precedence rule instructs a parser to modify an existing precedence rule (Par [0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Delay into the teaching of Sekharan (056) in order to provide convenience for users (par [0054]).   

However, Gautam discloses input to display the data according to a second fact table having a second format different from a first format; in the memory database engine transforming the second fact table to a first format (Col 2 lines 40-67 natural language and SQL and the like)
wherein the first format and the second format are different chart types (col 16 lines 42-51).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Gautam into the teachings of Sekharan (056) as modified by Delay in order to improve the business platform (Col 9 lines 15-16).

Sekharan (056), Delay and Gautam do not explicitly disclose wherein for a given char element, the metadata table includes first metadata and second metadata, wherein the first metadata indicates a first user preference for the given chart element and the second metadata indicates a second user preference for the given chart element, wherein the first user preference and the second user preference conflict, and wherein the in-memory database engine renders the data according to a selected one of the first user preference and the second user preference.
However, DeMeyer discloses wherein for a given char element, the metadata table includes first metadata and second metadata, wherein the first metadata indicates a first user preference for the given chart element and the second metadata indicates a second user preference for the given chart element, wherein the first user preference and the second user preference conflict, and wherein the in-memory database engine renders the data according to a selected one of the first user preference and 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in DeMeyer into the teachings of Sekharan (056) as modified by Delay and Gautam in order to provide user access data (Par [0010]). As per claim 10, Sekharan (056) discloses a non-transitory computer readable storage medium as in claim 9 wherein to automatically render the data with the changed appearance, the precedence rule instructs the parser to apply the updated metadata after applying the metadata (Par [0062]). As per claim 11, Sekharan (056) discloses a non-transitory computer readable storage medium as in claim 9 wherein: the precedence rule is based upon a scope of restriction of the user preference (Par [0034]). As per claim 12, Sekharan (056) discloses a non-transitory computer readable storage medium as in claim 11 wherein the scope of restriction reflects a number of conditions of the user preference or an amount of data matching the user preference (Par [0032, 0052, 0056]).As per claim 13, Sekharan (056) discloses a non-transitory computer readable storage medium as in claim 9 wherein a charting component automatically renders the data with the changed appearance in response to a plurality of calls from the parser (Par [0070, 0078]).As per claim 14, Sekharan (056) discloses a non-transitory computer readable storage medium as in claim 9 wherein a charting component automatically renders the data with the changed appearance in 
one or more processors; a software program, executable on said computer system, the software program configured to cause an in-memory database engine to (Par [0083]): 
rendering a chart element for data from a fact table in a database, the chart element having an appearance based upon metadata from a metadata table of a first format exhibiting structure in the database (Par [0059]); 
receiving a first input to change the appearance; in response to the first input, rendering the chart element with a changed appearance, and storing in the metadata table, updated metadata reflecting the changed appearance, the updated metadata comprises a user preference (Par [0061, 0065-0066, 0072]);
 receiving a second input to display the data; and in response to the second input, automatically rendering the data with the changed appearance according to the updated metadata and precedence rule (Par [0003, 0077, 0079]);
Sekharan (056) discloses database and computer system includes a memory and precedence rule, wherein the precedence rule instructs a parser to modify an existing precedence rule. However, Sekharan (056) silence about in-memory database engine. DeLay discloses in-memory database engine (Par [0027]);
wherein the precedence rule instructs a parser to modify an existing precedence rule (Par [0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Delay into the teaching of Sekharan (056) in order to provide convenience for users (par [0054]).   

However, Gautam discloses input to display the data according to a second fact table having a second format different from a first format; in the memory database engine transforming the second fact table to a first format (Col 2 lines 40-67 natural language and SQL and the like)
wherein the first format and the second format are different chart types (col 16 lines 42-51).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Gautam into the teachings of Sekharan (056) as modified by Delay in order to improve the business platform (Col 9 lines 15-16).

Sekharan (056), Delay and Gautam do not explicitly disclose wherein for a given char element, the metadata table includes first metadata and second metadata, wherein the first metadata indicates a first user preference for the given chart element and the second metadata indicates a second user preference for the given chart element, wherein the first user preference and the second user preference conflict, and wherein the in-memory database engine renders the data according to a selected one of the first user preference and the second user preference.
However, DeMeyer discloses wherein for a given char element, the metadata table includes first metadata and second metadata, wherein the first metadata indicates a first user preference for the given chart element and the second metadata indicates a second user preference for the given chart element, wherein the first user preference and the second user preference conflict, and wherein the in-memory database engine renders the data according to a selected one of the first user preference and 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in DeMeyer into the teachings of Sekharan (056) as modified by Delay and Gautam in order to provide user access data (Par [0010]). As per claim 16, Sekharan (056) discloses a computer system as in claim 15 wherein to automatically render the data with the changed appearance, the precedence rule instructs the parser to apply the updated metadata after applying the metadata (Par [0062]). As per claim 17, Sekharan (056) discloses a computer system as in claim 15 wherein the precedence rule is based upon a scope of restriction of the user preference (Par [0034]). As per claim 18, Sekharan (056) discloses a computer system as in claim 17 wherein the scope of restriction reflects a number of conditions of the user preference or an amount of data matching the user preference (Par [0032, 0052, 0056]). As per claim 19, Sekharan (056) discloses a computer system as in claim 15 wherein a charting component automatically renders the data with the changed appearance in response to a plurality of calls from the parser  (Par [0070, 0078]).As per claim 20, Sekharan (056) discloses a computer system as in claim 15 wherein a charting component automatically renders the data with the changed appearance in response to a single call from the parser (Par [0070, 0078]).

As per claim 22, Gautam discloses a computer system as in claim 1, wherein the conflict relates to visualization properties of the appearance of the second format, and wherein the visualization properties include at least one of a chart element color, a chart element data point size, a chart element data point symbol, chart element text font, a chart element background color and a chart element highlighting (col 8 lines 50-60). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



April 29, 2021

/THU N NGUYEN/Examiner, Art Unit 2154